In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                              ___________________

                               NO. 09-16-00453-CR
                               NO. 09-16-00454-CR
                              ___________________


                    JOSEPH ALLEN EDWARDS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 435th District Court
                      Montgomery County, Texas
          Trial Cause Nos. 16-10-11914-CR & 16-10-11915-CR
__________________________________________________________________

                          MEMORANDUM OPINION

      After the trial court denied Joseph Allen Edwards’s motion to suppress, a jury

found him guilty on two charges, possession with the intent to deliver

methamphetamine and possession with the intent to deliver hydrocodone. See Tex.

Health & Safety Code Ann. § 481.112 (West 2017). Edwards elected to appeal, and

in two issues he argues that the trial court committed error by denying his motion to
                                         1
suppress. Because the trial court did not abuse its discretion when it allowed

evidence relevant to the warrantless search of Edwards’s car, we affirm.

                                     Background

      In early February 2016, Edwards, who was on parole based on another

conviction involving illegal drugs, appeared at Montgomery County’s parole office

to provide the Parole Department with a sample of his urine. The parole officer who

accompanied Edwards to the restroom discovered Edwards in the restroom with an

apparatus designed to allow a person to provide a fake sample. After the parole office

contacted the police, the police arrested Edwards for trying to falsify the test. Before

he left the parole office, Edwards left the keys to the car he had parked in the parole

office’s parking lot at the parole office. He requested that one of the parole officers

call his grandparents and ask them to come pick up his car.

      Upon being booked into jail, police found Edwards with around $12,000 in

cash, with the bills banded together in a roll. Detective Joseph Foxworth learned that

Edwards was arrested after trying to fake his urine test and on being booked into the

jail had a large sum money on him. Detective Foxworth testified in the proceeding

below that this information made him suspicious that Edwards might be trafficking

in narcotics. Foxworth explained that he learned that Edwards was driving a rented



                                           2
car. According to Foxworth, based on his experience, people involved in selling

illegal drugs often use rental cars to traffic narcotics.

      Foxworth went to the parole office about three hours after Edwards’s arrest.

When he got there, he discovered that Edwards’s car was still in the parole office’s

lot, and he learned that Edwards had arranged to have someone come to the office

to pick up his car. Based on Detective Foxworth’s testimony, the trial court could

have inferred that Detective Foxworth had no idea how long it might take the people

to pick up Edwards’s car.

      Foxworth did a visual inspection on Edwards’s car. He saw no signs of drugs

or drug paraphernalia inside the car. Foxworth then asked Officer Patrick Jolly,

another police officer, to come to the parole office with his trained dog so the dog

could sniff Edwards’s car for drugs.

      Officer Jolly testified in both the trial and the suppression hearing. According

to Jolly, the dog he took to the parole office is trained to identify various drugs,

including “marijuana, heroin, cocaine, methamphetamine, and Ecstasy[.]” Officer

Jolly testified that when his dog sniffed the car, the dog signaled that it smelled

contraband. After the dog alerted on the car, Foxworth and Jolly searched it and

found a glass pipe, with residue in it, under the front passenger seat. Behind the



                                            3
driver’s position in the rear floorboard of the car Officer Jolly found a bag with many

pills along with a set of digital scales.

      A forensic scientist at the Department of Public Safety’s Crime Lab tested the

pills from the bag recovered from Edwards’s car, which she received from the police.

The forensic scientist testified during the trial that the tests she ran on the pills show

the pills contain methamphetamine and hydrocodone.

      The trial court admitted the evidence that the police discovered during their

search of Edwards’s car. Although Edwards moved to suppress that evidence, the

trial court denied his request. When the jury returned a verdict, it found Edwards

guilty of possessing hydrocodone and possessing methamphetamine with the

required intent to deliver each of the illegal drugs.

                                  Standard of Review

      We use a bifurcated standard when reviewing a trial court’s ruling on a motion

to suppress. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007) (citing

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997)). Under that standard,

we give the trial court’s findings of historical fact almost total deference if the trial

court’s express and implied findings are supported by the evidence. Id. Likewise, if

the trial court resolves a motion to suppress based on a resolution of mixed question

of law and fact, its evaluation of the credibility and demeanor of the witnesses is

                                            4
given almost total deference. Id. In contrast, if the trial court’s findings do not depend

on the trial court’s evaluations of the credibility and demeanor of the witnesses or

turned on resolving a pure question of law, we review its ruling using a de novo

standard. Id. (citing Montanez v. State, 195 S.W.3d 101, 107 (Tex. Crim. App.

2006)); Guzman, 955 S.W.2d at 89.

      The record before us reveals that Edwards did not ask the trial court to prepare

written findings and conclusions explaining its ruling on Edwards’s motion to

suppress. Because there are no written findings in the record, we “impl[y] the

necessary fact findings that would support the trial court’s ruling if the evidence

(viewed in the light most favorable to the trial court’s ruling) supports these implied

fact findings.” State v. Kelly, 204 S.W.3d 808, 818-19 (Tex. Crim. App. 2006);

accord State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000).

                                        Analysis

      Edwards filed a brief in which he raises two issues challenging the validity of

the two judgments. In issue one, Edwards argues that because the police had

sufficient time to obtain a warrant to search the car, the warrantless search was

illegal. According to Edwards, given the time that Detective Foxworth had to obtain

a warrant, the search-incident-to-arrest and automobile exceptions to the general rule

requiring search warrants do not apply to his case. In response, the State argues that

                                            5
the evidence showing that Officer Jolly’s trained dog alerted on Edwards’s car gave

police the probable cause they needed to search his car without getting a warrant.

      In his second issue, Edwards argues the trial court should not have allowed

Officer Jolly to testify as an expert about his dog’s ability to detect the odor of illegal

drugs. According to Edwards, the State, through Officer Jolly, failed to provide the

trial court with sufficient evidence that Officer Jolly’s dog could reliably detect

illegal drugs. In response, the State argues that the trial court did not abuse its

discretion by finding (implicitly) that the evidence supported the trial court’s

conclusion that Officer Jolly’s dog could reliably detect the odor of illegal drugs.

       Edwards’s argument that police had to obtain a warrant before searching his

car relies mainly on his claim that the police had sufficient time to do so. Edwards

relies on the general constitutional requirements imposed on states through the

Fourth Amendment to support his argument, as it protects citizens against

unreasonable searches and seizures. See U.S. CONST. amend. IV. Yet several

recognized exceptions exist to the Fourth Amendment’s general requirement that

police obtain a valid warrant before conducting a search. These include the consent

exception, the exigency exception, the automobile exception, the search-incident-to-




                                            6
arrest exception, and the special-needs exception.1 The Court of Criminal Appeals

has explained that

       [e]vidence seized by the police without a warrant may be admitted only
       if an exception to the Fourth Amendment’s warrant requirement
       applies. A defendant challenging the admission of evidence on the basis
       of the Fourth Amendment bears the initial burden to prove that the
       search occurred without a warrant. If the defendant meets this burden,
       the burden then shifts to the State to prove that an exception applies.

Neal v. State, 256 S.W.3d 264, 282 (Tex. Crim. App. 2008).

       One of the recognized exceptions to the warrant requirement “holds that the

police may lawfully search an automobile if they have probable cause to believe that

the vehicle contains evidence of a crime.” Id. (citing Wiede v. State, 214 S.W.3d 17,

24 (Tex. Crim. App. 2007)). The exception applies when the evidence relevant to

the search shows that the car “‘is readily mobile and there is probable cause to

believe that it contains contraband.’” Marcopoulos v. State, 538 S.W.3d 596, 599

(Tex. Crim. App 2017) (quoting Keehn v. State, 279 S.W.3d 330, 335 (Tex. Crim.

App. 2009)).

       Based on the evidence relevant to the search on Edwards’s car, the trial court

could reasonably find that when police searched Edwards’s car, it was readily


   1
     See State v. Rodriguez, 521 S.W.3d 1, 9-10 (Tex. Crim. App. 2017) (citing
O’Connor v. Ortega, 480 U.S. 709 (1987); California v. Carney, 471 U.S. 386
(1985); Mincey v. Arizona, 437 U.S. 385 (1978); Schneckloth v. Bustamonte, 412
U.S. 218 (1973); U.S. v. Robinson, 414 U.S. 218 (1973)).
                                        7
mobile. See Keehn, 279 S.W.3d at 335 (noting that one of the two reasons that justify

applying an exception to the general rule requiring police to obtain a search warrant

is that automobiles are readily mobile). Edwards had driven the car to the parking

lot the same day it was later searched, and no evidence in the record shows that

anything happened to the car that made it immobile.

      Moreover, because Edwards’s car was in the public part of a business’s

parking lot, Detective Foxworth had the right to direct Officer Jolly to have his dog

sniff the car even if police also suspected before they had the dog sniff the car that

the car might contain drugs. See State v. Weaver, 349 S.W.3d 521, 527 (Tex. Crim.

App. 2011). When Officer Jolly’s trained dog signaled that it had detected

contraband in Edwards’s car, probable cause existed for the search even if police

could have obtained a warrant. Matthews v. State, 431 S.W.3d 596, 603-04 (Tex.

Crim. App. 2014) (noting that if a dog trained to detect drugs alerts, “the presence

of drugs is confirmed, and police may make a warrantless search”). We overrule

Edwards’s first issue.

      In issue two, Edwards argues that the trial court abused its discretion by

finding (implicitly) that Officer Jolly’s dog could reliably detect the odor of illegal

drugs. According to Edwards, the evidence failed to allow the trial court to conclude



                                          8
that Officer Jolly and his dog had sufficient training to show that his dog could

reliably detect drugs.

      The record shows that both in the hearing conducted on his motion to suppress

and in the trial, Edwards relied on Rule 702 of the Rules of Evidence when objecting

to Officer Jolly’s testimony about whether the dog could reliably detect the presence

of illegal drugs. See Tex. R. Evid. 702 (allowing expert testimony if the opinion will

help the trier of fact determine a fact in issue). Because the trial court overruled

Edwards’s motion to suppress and the objections Edwards made to Officer Jolly’s

testimony, we imply the trial court found that Officer Jolly’s dog had sufficient skills

and a proven track record showing that it could reliably detect contraband. See Kelly,
204 S.W.3d at 818-19. The United States Supreme Court has explained that in the

context of a dog trained to sniff for drugs, the dog’s “satisfactory performance in a

certification or training program can itself provide sufficient reason to trust his

alert.” Florida v. Harris, 568 U.S. 237, 246 (2013).

      During the suppression hearing, Officer Jolly addressed the training that he

and his dog have gone through to detect the presence of contraband. He explained

that based on their training with the National Narcotic Detector Dog Association,

they held certifications and that the Association has renewed their certifications

annually for the four-year period before he searched Edwards’s car. According to

                                           9
Officer Jolly, the certifications were valid when his dog sniffed Edwards’s car.

Officer Jolly testified in some detail about his training with the dog, explaining that

they participate in weekly sessions designed to reinforce the dog’s skills in detecting

the presence of illegal drugs. According to the officer, based on his experience over

the past four years, the dog that sniffed Edwards’s car rarely signals that contraband

is present when it is not.

      The evidence before the trial court about the dog’s and the officer’s training

address matters of historical fact. Giving the trial court’s findings almost total

deference, we conclude that the trial court did not abuse its discretion by finding that

the evidence about the search would be helpful to the jury’s evaluating the dog’s

ability to detect the smell of illegal drugs. Because Edwards fails to show that the

trial court abused its discretion by admitting the evidence he objected to in the trial,

we overrule both issues he raises in his appeals.

      We affirm the trial court’s judgments.

      AFFIRMED.

                                             ______________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on May 30, 2018
Opinion Delivered October 17, 2018
Do Not Publish
Before McKeithen, C.J, Horton and Johnson, JJ.
                                      10